DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 3/17/22 and the amendment of claims has been entered.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a composition comprising Type II collagen combined with Vitamin A, carotenoid or mixtures thereof, was previously acknowledged. Election was made without traverse of collagen combined with Vitamin A, composition taken orally, and undenatured collagen. 
Claims 3, 9-12 and 14-22 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 3/17/22, Applicants amended claim 1 and cancelled claim 13. 
Claims 1-2, 6-8 and 24-26 read on the elected Group I and species and are under consideration. 
Claim Rejections – Withdrawn
	 The rejection of claims 1-2, 6-8, 13 and 24-26 under 35 U.S.C. 103 as being unpatentable over Smith (US 2016/0199456) in view of Lugo et al. (“Undenatured type II collagen for joint support: a randomized, double blind, placebo controlled study in healthy volunteers” Journal of the International Society of Sports Nutrition 2013, 10;48, previously presented) and American Bone Health (https://americanbonehealth.org/nutrition/vitamins-for-bone-health/ 9/28/16) is withdrawn due to amendment of claim 1.



Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2016/0199456) in view of Lugo et al. (“Undenatured type II collagen for joint support: a randomized, double blind, placebo controlled study in healthy volunteers” Journal of the International Society of Sports Nutrition 2013, 10;48, previously presented) and Conaway et al. (“vitamin A metabolism, Action, and Role in skeletal homeostasis” Endocrine Reviews 34:766-797,2013). This is a NEW rejection necessitated by amendment of claim 1. 
	Smith teaches compositions and methods of using the composition comprising undenatured type II collagen that may be combined with other health promoting ingredients to be orally consumed as a method of improving musculoskeletal distress (Abstract). With respect to the limitation, “A composition for improving joint health” and “and wherein the composition is formulated such that the Type II collagen and Vitamin A, wherein administered to a mammal are present in a therapeutically effective amount and at a ratio that improves joint health”, Smith teaches and claims a method of treating musculoskeletal distress in healthy active humans, comprising administering undenatured Type II collagen in an effective amount sufficient to reduce at least one symptom resulting from musculoskeletal distress, wherein said symptom is selected from temporary loss of range of motion, wherein the musculoskeletal distress is from arthritic symptoms and wherein the said effective amount of said collagen is orally consumed and acts to produce a measurable reduction of a measurable decrease in the range of motion of a muscle or joint (claims 1-3 and [0040, 0048]). Smith teaches embodiments of the invention comprising 20 and 40 mg of type II collagen [0028, 0029,0030,0032,0033, and 0034], meeting the limitation of “present in an amount less than 50mg”. With respect to the composition comprising “Vitamin A”, Smith claims the method further comprises administering Vitamin A (claim 10 and 17). Smith teaches the present invention is unique due to the presence of a combination of Type II collagen that is not enzymatically hydrolyzed (undenatured), at least one mineral and other additives including Vitamin A [0016-0019, 0023-0024,0048].
Smith does not teach the undenatured Type II collagen is glycosylated, however the teachings of Lugo et al. cure this deficiency. 
Lugo et al. teach undenatured type II collagen (UC-II) derived from chicken sternum (Abstract). Lugo et al. teach daily supplementation with 40 mg of UC-II was well tolerated and let to improved knee joint pain (Conclusions). Lugo et al. teach the UC-II is a natural ingredient which contains a glycosylated type-II collagen.  Lugo et al. teach the UC-II in capsules (p. 3 Methods para.).
It would have been obvious to a person of ordinary skill in the art to optimize the type of collagen used in the composition of Smith. A person of ordinary skill in the art would look to the teachings of Lugo et al. that teaches the UC-II collagen was well tolerated and led to improved join pain and have a motivation to use that type of type II collagen in the composition of Smith for the same purpose. There is a reasonable expectation of success given that both Smith and Lugo et al. teach administration of undenatured Type II collagen.
Smith and Lugo et al. do not teach the claimed weight ratio of the collagen and Vitamin A, however the teachings of Conaway et al. cure these deficiencies.  
Conaway et al. teach that the RDA of Vitamin A is 900 µg/d in adult males and 700 µg/d in adult females. The tolerable upper level of Vitamin A, the highest likely to pose no ill effects is 3000 µg/d in adult males and females. Conaway et al. teach that Clinical studies investigating the association between vitamin A and osteoporosis or fracture risk have suggested that vitamin A can be both harmful and beneficial to bone (p. 773, 1st col., para. VI). 
As indicated above, Smith teaches examples of 20 mg and 40 mg of undenatured Type II collagen. A combination of 40 mg of Type II undenatured collagen in combination with 900 µg of Vitamin A is a ratio of 44.4:1. A combination of 20 mg of Type II undenatured collagen in combination with 900 µg of Vitamin A or 669 µg is a ratio of 22.2:1.  A combination of 20 mg and 40 mg with the upper tolerable limit of Vitamin A is a ratio of 6.66:1 and 13.3:1. 
The amount of an active ingredient in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Smith does not teach the amount of Vitamin A, however Conaway et al. teach that vitamin A can be both beneficial and harmful to bone health.  Therefore, a person of ordinary would be motivated to administer a dose of Vitamin A that is not harmful, i.e. the RDA and up to the tolerable dose with no ill effects. There is a reasonable expectation of success given that the tolerable limits of Vitamin A are known in the art. MPEP 2144.05 states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” and “Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.“ In the instant case, Applicants have not shown the criticality of the claimed range. 
With respect to claim 2, Smith teaches the composition is a nutritional supplement to be added to food [0040].
With respect to claims 6-7 and 24-25, Smith teaches the components can be blended and mixed into an acceptable delivery medium such as a capsule, tablet or flavored delivery systems for oral consumption. In addition, Lugo et al. teach the UC-II in capsules (p. 3 Methods para.). Capsules meets the limitation of “individual dosage vessels”. 
With respect to claim 8, Conaway et al. teach retinol as a form of Vitamin A (Abstract). 
With respect to claim 26, Smith and Lugo et al. teach examples of 20 and 40 mg of undenatured Type II collagen.
Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. Applicants argue that the composition as defined in claim 1 is for increasing the effectiveness of collagen such that the collagen can have improved effectiveness of collagen such that the collagen can have improved efficacy or a faster onset of action. Applications state that the composition is also formulated so as to treat or improve the health of many different organ symptoms within the body and/or in order to provide multiple health benefits simultaneously. Applicants argue that the cited references do not teach the claimed ratio of collagen to vitamin A. 
These arguments were partially persuasive. The rejection of the claims with the American Bone Health reference have been withdrawn. However, the new 103 makes obvious the claimed range of collagen to Vitamin A. As indicated in the new 103 rejection above, it would be obvious to optimize the claimed ratio in view of Conaway et al.  MPEP 2144.05 states: “Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.“ In the instant case, Applicants have not shown the criticality of the claimed range. Applicants are encouraged to provide evidence that the claimed ratio is critical. 



Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                          /TARA L MARTINEZ/Examiner, Art Unit 1654